Citation Nr: 0706635	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-14 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from July 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in March 2006.  A 
transcript of his hearing has been associated with the 
record.


FINDINGS OF FACT

The veteran is not shown to be blind, or nearly blind, or 
institutionalized in a nursing home on account of service-
connected physical or mental incapacity; his service-
connected disability is not shown to render him unable to 
care for most of his daily personal needs without regular 
assistance from others or to protect himself from the hazards 
and dangers of his daily environment.


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for the regular aid and attendance of another person 
have not been met. 38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. § 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
April 2003, after the enactment of the VCAA.  A letter dated 
in December 2003, prior to the initial adjudication of the 
veteran's claim, discussed the evidence necessary to 
establish entitlement to special monthly compensation based 
on the need for aid and attendance.  It discussed the 
evidence that had been received.  It told the veteran how VA 
would assist him in obtaining evidence in support of his 
claims.    

The Board concludes that the content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Moreover, the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims. 

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran was afforded the 
opportunity to testify before the undersigned.    Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

The veteran has a long history of psychiatric treatment.  
Service connection has been in effect for an anxiety disorder 
since 1945.

In December 1983, VA determined that the veteran was 
incompetent to manage his VA funds.  The VA examination upon 
which that determination was made was conducted in June 1983.  
The examiner noted that it was difficult for the veteran to 
process questions and that he seemed to have comprehension 
problems.  He indicated that the veteran suffered from 
topographic disorientation and had difficulty finding his 
way, even when driving in familiar areas.  Concentration and 
memory were poor.  The diagnoses were organic brain syndrome 
of unknown etiology in a man with limited intellectual 
capacities and marked depressive features and agitation with 
poor concentration, poor judgment and reasoning, sleep 
disturbance, sexual dysfunction, and memory deficits.  It 
appears that, in the December 1983 rating decision, the RO 
based its finding of incompetency on the veteran's 
nonservice-connected organic brain syndrome.

On VA examination in September 1991, the veteran reported 
that he had trouble with his memory.  He denied depression 
but indicated that he did suffer from periods of anxiety and 
nervousness.  He reported that his wife took care of 
financial matters.  Both recent and remote memory were very 
bad.  There was no particular evidence of anxiety throughout 
the interview.  The examiner summarized by stating that the 
veteran was service-connected for anxiety-depression 
neurosis, and continued to present with marked symptoms of 
organic brain syndrome.  He concluded that the veteran was 
moderately impaired from the anxiety-depression.

On VA examination in November 1994, the examiner noted that 
reports of outpatient contact since 1960 reflected a chronic 
concern with forgetfulness, especially when the veteran was 
required to find his way when making deliveries required by 
his job.  However, the examiner also pointed out that the 
veteran had never learned to read and was hampered by that 
inability to read and follow directions.  He stated that the 
veteran's presentation was not representative of brain 
organicity.  The veteran reported that his wife planned and 
cooked meals, and paid their bills.  The diagnosis was 
anxiety disorder, not otherwise specified.

A February 1998 VA mental health assessment reflects the 
veteran's report of having been very forgetful since before 
he went into the Army.  He endorsed paranoia.  On mental 
status examination, the veteran had deficits in memory.  The 
diagnoses were psychosis not otherwise specified and 
dementia.

The veteran was admitted to a VA nursing home in August 1998, 
to work up urinary incontinence and to allow his wife 
respite.  Psychosis and dementia were noted in the discharge 
summary, though the author noted that the veteran's mental 
status had been clear throughout his stay, with no signs of 
psychosis.  

In December 1998, the veteran reported that he had to stop 
driving because his condition was getting worse.

A January 1999 VA record indicates that the veteran presented 
in the emergency room with right upper and lower extremity 
weakness, numbness, and facial tingling.  Examination 
revealed some early signs of dementia.  The veteran's  
symptoms resolved during evaluation.  The diagnosis was 
probable transient ischemic attack.

An additional VA examination was conducted in March 1999.  
The previous examination reports were reviewed, and the 
examiner noted that the veteran had presented some diagnostic 
dilemmas for the previous 10 years.  The examiner noted that 
he had examined the veteran in 1991 and had felt that there 
was a significant degree of organicity in his presentation.  
He also noted that on VA examination in 1994, the examiner 
found no evidence of organicity.  He related that outpatient 
treatment notes indicated a diagnosis of psychotic disorder.  
The veteran complained of very poor memory and stated his 
belief that it was getting worse.  On mental status 
examination, the examiner noted slowed thinking and paucity 
of thought, as well as memory deficits.  The examiner 
indicated that there was no particular change in the 
veteran's performance in comparison with the 1991 examination 
he had conducted.  He stated that the veteran had significant 
problems with memory recall, which were suggestive of organic 
brain disease, but could also be related to low average 
intelligence.  He suggested that that illiteracy and 
passivity  played a part as well.  He concluded that the 
veteran did not have psychosis, but rather a cognitive 
disorder, not otherwise specified.  He noted that such 
diagnosis was vague enough to encompass the various 
possibilities of passive withdrawal and leaving decisions to 
others, and possible dementia of unknown cause.  He pointed 
out that, whatever the cause of any dementia, there appeared 
to be no objective evidence for any relationship with the 
veteran's longstanding generalized anxiety disorder.

A March 2000 VA treatment record indicates that the veteran 
was status post right total hip replacement.  In followup, it 
was noted that the veteran required clear directions relative 
to mild dementia, and that he did well with frequent cues.

An August 2001 treatment record notes that the veteran's wife 
died that spring, and that his sister-in-law and niece had 
moved in with him.  The provider noted that the veteran was 
kept busy with outings in town.  With respect to dementia, 
the provider noted that memory and functional loss were 
stable.

The veteran was afforded a VA examination in July 2002.  The 
veteran denied any significant problems with depression or 
mania, and reported that his sleep, appetite, energy, 
concentration and general mood were "OK."  He admitted some 
difficulty with understanding and memory, and decreased 
ability to get around secondary to physical problems.  He 
denied feeling especially anxious.  He reported a very 
limited and marginal circumscribed daily functioning, noting 
that his sister-in-law and niece took care of much of the 
household duties.  He indicated that he mainly watched 
television.  On mental status examination, the veteran 
sometimes had difficulty understanding and remembering.  He 
was estimated to have borderline intellectual functioning, 
and perhaps less than that with regard to memory and 
reliability as a historian.  He revealed slowed thinking and 
required repetition of various questions.  He appeared to 
have some difficulty understanding things at times.  The 
examiner pointed out that the veteran's history had posed 
diagnostic dilemmas since the 1960s or 1970s, and that he had 
been treated with a particular medication for many years, 
which the veteran stated helped with his anxiety.  The 
veteran denied any problems with psychotic symptoms or 
anxiety a the time of the examination.  The diagnoses were 
dementia and history of anxiety and depression, now seeming 
to be in almost full remission.

A March 2003 VA treatment note indicates that the veteran was 
two years status post hip surgery and that he was active.  In 
May 2003 the veteran reported that he was planning to visit 
relatives in California for four weeks.

In an April 2003 VA Form 21-2680, Examination for Housebound 
or Permanent Need for Aid and Attendance, the examiner 
indicated that the veteran had physical difficulty walking 
and that he suffered from confusion.  The upper extremities 
were intact, with good grip strength and ability to abduct 
and adduct at the shoulder.  Both legs were noted to be 
impaired by pain and limited flexion and extension at the 
hips and knees.  He indicated that the veteran had poor 
cognition and schizophrenia, and required constant 
supervision and care.  He was noted to require a walker or 
cane to prevent falls.  The diagnoses were schizophrenia and 
severe degenerative joint disease.

In a December 2003 statement, the veteran asserted that he 
was always nervous and had problems remembering peoples 
names.  He also related that he became disoriented, and that 
he had trouble adjusting to new situations and people.  

Subsequent VA outpatient treatment records reflect a 
diagnosis of psychosis.

At his March 2006 hearing, the veteran testified that a lady, 
to whom he was related by marriage, stayed with him and 
helped him out, and had done so for about five years.  He 
indicated that she cooked the meals.  He stated that he left 
his house once or twice per day.  He related that he could 
make his own bed and dress himself.  He noted that his doctor 
had stopped him from driving due to his difficulty 
understanding things.  He testified that he had visitors at 
his home, and that he sometimes went out to dinner.  

Compensation at the aid and attendance rate is payable when a 
veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).  
Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in his daily environment.  "Bedridden" will 
be a proper basis for the determination, and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2006).

While it is clear that the veteran has cognitive 
difficulties, the evidence demonstrates that such 
difficulties are not caused by his service-connected anxiety 
disorder.  The veteran is not, by virtue of his service-
connected disability, permanently bedridden or helpless.

There is evidence that the veteran's spouse historically 
provided assistance in the form of performing household 
chores and paying bills, duties currently performed by the 
veteran's sister-in-law.  However, there is no evidence that 
the veteran is dependent upon another person for bathing, 
dressing, feeding himself, or other activities of daily 
living.  He is not permanently bedridden.  He is also not 
housebound.  While he has been prohibited by his physician 
from driving, he does state that he leaves his home, 
reportedly on a daily basis.  

The Board acknowledges that the medical opinions regarding 
the veteran's psychiatric diagnosis have varied.  However, 
while it is unclear whether the veteran does in fact have 
schizophrenia, there is nothing to support a relationship 
between schizophrenia or other psychosis and the service-
connected anxiety disorder.  The veteran's cognitive problems 
are likewise not related to his service-connected anxiety 
disorder.  In fact, the March 1999 VA examiner concluded that 
there appeared to be no objective evidence for any 
relationship between the veteran's longstanding generalized 
anxiety disorder and his dementia.

Essentially, there is no evidence that the veteran's service-
connected anxiety disorder causes the veteran to be so 
helpless as to require regular aid an attendance of another 
person.  Accordingly, the Board concludes that the 
requirements for special monthly compensation based on the 
need for regular aid and attendance of another person are not 
met.  38 U.S.C.A. §§ 1114(l)(s), 5103A (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2006).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


